Exhibit 10.60

THIRD AMENDMENT TO LEASE AGREEMENT

THIS THIRD AMENDMENT TO LEASE AGREEMENT (“Third Amendment”) is made and entered
into as of this 28th day of March, 2006 (“Effective Date”), by and between THE
GOVERNMENT OF THE UNITED STATES, acting by the Secretary of State (“Lessor”),
and INTELSAT GLOBAL SERVICE CORPORATION, successor-in-interest to INTERNATIONAL
TELECOMMUNICATIONS SATELLITE ORGANIZATION (“Lessee”).

WHEREAS, Lessee is the successor-in-interest to an International Organization
established to provide satellite telecommunications services worldwide through
the operation of a global satellite system; and

WHEREAS, pursuant to the authority granted by Public Law 90-553, Lessor and
International Telecommunications Satellite Organization executed a Lease
Agreement (the “Lease”) dated June 8, 1982, and recorded in the land records of
the District of Columbia on June 10, 1982, as Instrument Number 14779, for the
lease of the Property (described on Exhibit A attached hereto and hereby made a
part hereof); and

WHEREAS, the Lease was amended by the First Amendment to Lease Agreement,
executed February 22, 1985 (the “First Amendment”); and

WHEREAS, the Lease was further amended by the Second Amendment to Lease
Agreement, executed November 3, 2000 (the “Second Amendment”); and

WHEREAS, through a Novation Agreement (the “Novation Agreement”) executed on
July 11, 2001, all rights, obligations and responsibilities of International
Telecommunications Satellite Organization under the Lease were transferred to
Intelsat Services Corporation; and

WHEREAS, Intelsat Services Corporation changed its name to Intelsat Global
Service Corporation effective July 19, 2001; and

WHEREAS, the Second Amendment provided Lessee with an option to purchase the
Property pursuant to Article 10-1 of the Lease, subject to the enactment of
legislation by the United States Congress to authorize or permit the conveyance
of the Property; and

WHEREAS, the parties hereto desire to further amend the Lease in anticipation of
the enactment of legislation that will authorize Lessor to sell the Property and
the Parks (hereinafter defined) to Lessee or to a Transferee (hereinafter
defined) of Lessee’s upon such terms and conditions as the parties may agree.

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is hereby agreed as follows:

 

  1. Definition of Terms. Capitalized terms not otherwise expressly defined
herein have the meanings set forth in the Lease.

 



--------------------------------------------------------------------------------

“Successor Entity” as used in the Lease, as amended, shall mean, with respect to
the period of time following the date of the Novation Agreement, the Lessee.

 

  2. Right to Assign, Sublet or Transfer. Article 7-1(B) of the Lease is hereby
deleted in its entirety and the following provision is inserted in lieu thereof:

 

  “(B) Lessee shall have the right to assign and transfer this Lease (1) to an
International Organization or a foreign government acceptable to Lessor, for the
official uses of an International Organization or for Legation purposes, or to
an agency or instrumentality of the United States Government; (2) to a
Non-Official Party, as provided in Article 7-2 or as otherwise provided by the
express terms of the Lease, for the purpose of performing Lessee’s obligations
to construct, reconstruct, repair, or maintain Improvements and/or transfer by
such Non-Official Party to an International Organization or a foreign government
for the official uses of an International Organization or for Legation purposes
or to an agency or instrumentality of the United States Government; or (3) by
Novation to the Successor Entity upon transfer of the Improvements to the
Successor Entity.

In addition, Lessee shall have the right to assign, sublet or otherwise transfer
(collectively, a “Transfer”) its interest (in whole or in part) in the
Improvements, the Property and/or the Parks (hereinafter defined) to one or more
assignees, subtenants or transferees (individually, a “Transferee” and
collectively, “Transferees”), subject to Lessor’s prior written or deemed
consent, as applicable (except as provided in the preceding sentence), which
consent may be granted, conditioned or denied in accordance with the standard
set forth below. Lessee shall provide Lessor with a written request for consent
to such Transfer at least sixty (60) days prior to the date of the proposed
Transfer, which request shall contain the proposed Transferee’s intended use,
development or occupancy of all or any portion of the Improvements, the Property
and/or the Parks, including a detailed explanation of the nature and purpose
thereof, at the address of Lessor pursuant to Article 9-3 of the Lease. Lessee
shall also provide promptly such additional information as may reasonably be
requested by Lessor. Lessor shall provide its consent to such a Transfer unless,
in the reasonable determination of the Secretary of State (the “Secretary”), the
use, development or occupancy by the proposed Transferee could impair the safety
or security of the International Center or the Secretary reasonably demonstrates
that the use, development or occupancy could impair the continued operation of
the International Center or could be contrary to the character of commercially
acceptable uses or occupants in the surrounding area. Lessor shall inform Lessee
in writing of the Secretary’s basis for any stated concerns, and shall indicate
whether each such concern is a safety or security issue or a continued operation
or incompatibility with surrounding area concern. If Lessor does not approve or
disapprove the proposed Transfer in writing within thirty (30) calendar days of
Lessor’s confirmed receipt of Lessee’s request for consent to such Transfer,
Lessee shall provide Lessor with a second request for consent to the proposed
Transfer. In the event Lessor does not approve or disapprove the proposed
Transfer in writing

 

2



--------------------------------------------------------------------------------

within ten (10) calendar days after Lessor’s confirmed receipt of such second
request from Lessee, the proposed Transfer and the intended use, development
and/or occupancy shall be deemed acceptable and no further action of Lessee
shall be required except to provide Lessor with progress updates on the intended
use, development and/or occupancy as may be reasonably requested by Lessor or to
satisfy any conditions imposed by Lessor, provided such conditions relate to the
safety or security of the International Center. Any such determination based on
safety or security considerations must be made personally by the Secretary,
without delegation, and shall be final and conclusive as a matter of law. Any
such determination based on damage to the continued operation of the
International Center or incompatibility with the character of commercially
acceptable occupants or uses in the surrounding area shall be subject to
judicial review.

In the event Lessee or any Transferee fails to submit any proposed Transfer,
use, development, and/or occupancy of all or any portion of the Property to
Lessor for prior approval or violates any condition imposed by Lessor (provided
such conditions relate to the safety or security of the International Center),
the United States may obtain legal relief before the appropriate Federal court
to enjoin any such Transfer, use, development, and/or occupancy or violation and
obtain any appropriate legal or equitable remedies to require full and immediate
compliance with the terms and conditions of this Article 7-1(B). In addition,
any Transfer of any interest in all or any portion of the Property in violation
of the conditions set forth in this Article 7-1(B), or otherwise imposed by
Lessor (provided such conditions relate to the safety or security of the
International Center), shall be null and void. In confirmation of the foregoing,
Lessee, for itself and its Transferees, hereby consents to the filing of the
request for legal relief by the United States, waives any and all defenses to
the action and consents to the entry of a judgment in favor of the United States
for any action relating to or arising out of (i) Lessee’s failure to submit a
written request for consent to any proposed Transfer, use, development, and/or
occupancy of any interest in all or any portion of the Property to Lessor for
prior approval, or (ii) the Secretary’s written disapproval based on safety or
security considerations. In the event Lessor provides Lessee with written
disapproval of any proposed Transfer, use, development, and/or occupancy on the
basis of damage to the continued operation of the International Center or
incompatibility with the character of commercially acceptable occupants or uses
in the surrounding area, Lessee, for itself and its Transferees, hereby agrees
not to Transfer any interest in all or any portion of the Property and consents
to the imposition of an injunction on such proposed Transfer, use, development,
and/or occupancy, unless and until an agreement is reached with Lessor
permitting such Transfer, use, development, and/or occupancy, or a final
judgment is rendered in Lessee’s favor by a court of competent jurisdiction.

Lessor shall not be entitled to share with Lessee in any profits arising from
such Transfer. Lessor shall have no right to recapture the Improvements, the
Property and/or the Park(s), or any part thereof, in connection with any such
Transfer.

 

3



--------------------------------------------------------------------------------

The provisions of this Article 7-1(B) shall apply to any Transfers by Lessee or
any subsequent Transferees.”

 

  3. Option to Purchase Property. Article 10-1(A) of the Lease is hereby deleted
in its entirety and the following provision is inserted in lieu thereof:

 

  “(A) Lessor hereby grants to Lessee and to any Transferees approved by Lessor
as provided herein an option to purchase the Property (the “Option”) on the
following terms and conditions. The Option may be exercised at any time after
the effective date of legislation enacted by the United States Congress that
authorizes the conveyance of the Property to Lessee or a Successor Entity but
prior to the expiration or earlier termination of the Lease. Upon Lessee (or its
Transferee) notifying Lessor, in writing, of its intention to exercise the
Option, Lessor and Lessee (or its Transferee) shall work cooperatively to
facilitate the sale of the Property promptly. The purchase price to be paid by
Lessee (or its Transferee) to Lessor for the sale of the Property (the “Purchase
Price”) shall be equal to the appraised value of the Property in fee simple
without encumbrances, less the sum of (a) $7,250,000, and (b) all Additional
Rent payments made by Lessee under Article 3-4 of this Lease; provided, however,
that (a) if Lessee (or its Transferee) notifies Lessor of its intent to exercise
the Option within six (6) years following the Novation Date, the appraised value
used to calculate the Purchase Price shall not exceed $30,000,000, and (b) the
Purchase Price shall not be less than One Dollar.”

 

 

4.

Payment of Costs. Article 10-1© of the Lease is hereby deleted in its entirety
and the following provision is inserted in lieu thereof:

 

 

“(C)

All closing costs of any nature not otherwise expressly allocated herein,
including, without limitation, filing fees, conveyancing, examination of title,
title insurance, survey, settlement fees, tax certificates, if any, and notary
fees, shall be shared and allocated between the parties in accordance with the
customary allocation of such items in the District of Columbia in commercial
transactions between private parties. Notwithstanding the foregoing, Lessee (or
its Transferee) shall pay the District of Columbia Real Property Deed
Recordation Tax at settlement. Lessor shall be responsible for paying the
District of Columbia Real Property Deed Transfer Tax in respect of this
transaction, provided Lessor may file a claim for exemption therefrom. Nothing
herein is intended to modify the applicability or effect of any statutory
exemptions from recordation or transfer taxes otherwise applicable to this
transaction. Lessee (or its Transferee) shall pay its own attorneys’ fees and
any costs arising out of Lessee’s (or its Transferee’s) financing arrangements.”

 

  5. Option to Purchase Parks. Article 10-1(F) of the Lease is hereby deleted in
its entirety and the following provision is inserted in lieu thereof:

 

  “(F)

In the event Lessee (or its Transferee) purchases the Property, Lessee (or its
Transferee) shall have the option to purchase either or both of Park I or Park
III

 

4



--------------------------------------------------------------------------------

 

(each a “Park” and together, the “Parks”, and described on Exhibit B attached
hereto and hereby made a part hereof), provided that the closing of the purchase
of either or both of Park I or Park III takes place no later than three
(3) years following the effective date of legislation enacted by the United
States Congress that authorizes the conveyance of the Property to Lessee (or its
Transferee). In such event, the purchase price for Park I shall be $2,217,716,
and the purchase price for Park III shall be $1,104,414.

In the event Lessee (or its Transferee) elects not to purchase either or both
Park I or Park III within the three (3) year period set forth above, Lessee (or
its Transferee) shall have a continuing right of first offer thereafter to
purchase or lease such Park or Parks at their fair market value. In the event
Lessor, in its sole discretion, elects to sell or lease either Park to a third
party more than three (3) years following the effective date of legislation
enacted by the United States Congress that authorizes the conveyance of the
Property to Lessee (or its Transferee), it shall notify Lessee (or its
Transferee), in writing, of its intent to sell or lease, as the case may be,
Park I, Park III, or both, as applicable. Lessee (or its Transferee) shall have
ninety (90) days within which to notify Lessor of its interest in purchasing or
leasing any Park being offered for sale or lease, as the case may be. If Lessor
and Lessee (or its Transferee) are unable to agree upon the fair market value of
such Park or Parks within ninety (90) days of Lessee’s (or its Transferee’s)
notice of expression of interest to Lessor, Lessor shall, at its own cost,
obtain an appraisal of such Park or Parks. If Lessee (or its Transferee) does
not accept the appraisal, Lessee (or its Transferee) may obtain a second
appraisal at its own cost. If Lessor and Lessee (or its Transferee) do not agree
on the appraised value based on the first two appraisals, the two appraisers
shall select a third appraiser to prepare a third appraisal, the cost of which
shall be borne equally by Lessor and Lessee (or its Transferee). The highest and
lowest appraised values shall be disregarded and the purchase price or rent, as
applicable, shall be deemed to be equal to the remaining appraised value, which
amount shall be binding upon the parties. If Lessee (or its Transferee) does not
notify Lessor of its intent to exercise its option to purchase or lease Park I,
Park III, or both, as applicable, within ninety (90) days from the date it is
offered by Lessor to Lessee (or its Transferee) as provided above, Lessor shall
be free to sell or lease Park I, Park III, or both, as applicable, on the open
market to an outside party within one (1) year following the expiration of such
ninety (90) day period. Should Lessor fail to sell or lease within such one
(1) year period, and provided Lessor has not been actively and continuously
pursuing the sale or lease, as the case may be, of either or both Parks despite
the expiration of such one (1) year period, Lessee’s (or its Transferee’s) right
of first offer shall again be applicable in the event Lessor decides to sell or
lease either or both Parks.”

 

  6. Right to Assign Purchase Option. A new Article 10-1(G) is hereby added to
the Lease to read as follows:

“Subject to the prior written approval of Lessor (which approval may be granted,
conditioned or denied in accordance with the standards applicable to Lessor’s

 

5



--------------------------------------------------------------------------------

consent rights with respect to proposed Transferees) and to all the other terms
and conditions set forth in this Lease, Lessee shall have the right to Transfer
its Option to a third party. Such Option may be Transferred any time after
Lessor has received written notice from Lessee of its intention to Transfer such
Option and Lessee has received Lessor’s approval of the proposed Transfer.
Notwithstanding the foregoing, no such Transfer shall be effective for any
purpose until Lessor is given no less than thirty (30) days’ advance written
notice thereof and until Lessor receives (i) an executed counterpart of the
instrument of Transfer containing, inter alia, the name, address and telephone
number of the Transferee, (ii) an executed instrument of assumption of Lessee’s
obligations under the Lease by said Transferee, effective as of the date of the
Transfer, and (iii) an affidavit of the Transferee or the managing member,
principal, officer, or general partner thereof, setting forth the names and
addresses of all individuals or entities having interests in the Transferee and
of all directors and officers of the Transferee; provided, however, that if the
Transferee is an entity whose stock or ownership interests are publicly traded,
the affidavit shall be limited to those individuals or entities with greater
than a five percent (5%) ownership interest in the Transferee. Lessee’s right
under this Section shall not be assignable or transferable separate and apart
from this Lease, it being the intent of the parties that such right and this
Lease shall be owned by one and the same party who shall be the Lessee
hereunder.”

 

  7. Easements. A new Article 6-9 is hereby added to the Lease to read as
follows:

“This Lease shall be subject to the following easements: (i) a no cost right of
ingress and egress upon all portions of International Drive, as shown on Exhibit
C attached hereto and hereby made a part hereof, in favor of Lessee, its
Transferees, agents, employees, contractors and invitees, for the purpose of
pedestrian and vehicular access to the Property, and (ii) a utility easement to
International Drive in favor of Lessee and its Transferees, in the location
shown on Exhibit D attached hereto and hereby made a part hereof, which easement
shall be granted by Lessor at no cost to Lessee and its Transferees (except that
Lessee and its Transferees shall be responsible for the costs of any repairs or
maintenance necessary in connection with such easement).”

 

  8. Deed Covenants. A new Article 10-1(H) is hereby added to the Lease to read
as follows:

“In the event Lessor conveys title to the Property to Lessee or its Transferee,
the Lease shall terminate in accordance with Article 10-1(E), above, and the
covenants set forth in subsections (A) through (F), below (with Lessor as
“Grantor” and Lessee or its Transferee as “Grantee”), shall be included in the
quitclaim deed as covenants running with the land; provided, however, that the
covenant granting an easement to access and enter the Property for the purpose
of maintaining and repairing the Parks, as set forth in subsection (D)(i),
below, shall be included in the quitclaim deed as a covenant running with the
land only if Lessor (or its successors or assigns) remains the fee owner of the
Parks at the time in which the title to the Property is conveyed to Lessee or
its Transferee.

 

6



--------------------------------------------------------------------------------

  (A) Department of State Approval Rights. Grantee shall have the right to
assign, lease or otherwise transfer (collectively, a “Transfer”) its interest
(in whole or in part) in the Property hereby conveyed to one or more assignees,
tenants or transferees (individually, a “Transferee” and collectively,
“Transferees”), subject to the prior written or deemed consent, as applicable,
of the United States of America, acting by and through the Secretary of State
(“State Department”), which consent may be granted, conditioned or denied in
accordance with the standard set forth below. Grantee shall provide the State
Department with a written request for consent to such Transfer at least sixty
(60) days prior to the date of the proposed Transfer, which request shall
contain the proposed Transferee’s intended use, development and/or occupancy of
all or any portion of the Property, including a detailed explanation of the
nature and purpose thereof, at the following address of the State Department:
Department of State, Washington, DC 20520, Attention: Assistant Secretary for
Administration, or at such other address as Grantor may, from time to time,
designate by written notice to Grantee. Grantee shall also provide promptly such
additional information as may reasonably be requested by the State Department.
The State Department shall provide its consent to such a Transfer unless, in the
reasonable determination of the Secretary of State (the “Secretary”), the use,
development and/or occupancy by the proposed Transferee could impair the safety
or security of the International Center or the Secretary reasonably demonstrates
that the use, development and/or occupancy could impair the continued operation
of the International Center or could be contrary to the character of
commercially acceptable uses or occupants in the surrounding area. The State
Department shall inform Grantee in writing of the Secretary’s basis for any
stated concerns, and shall indicate whether each such concern is a safety or
security issue or a continued operation or incompatibility with surrounding area
concern. If the State Department does not approve or disapprove the proposed
Transfer in writing within thirty (30) calendar days of the State Department’s
confirmed receipt of Grantee’s request for consent to such Transfer, Grantee
shall provide the State Department with a second request for consent to the
proposed Transfer. In the event the State Department does not approve or
disapprove the proposed Transfer in writing within ten (10) calendar days after
the State Department’s confirmed receipt of such second request from Grantee,
the proposed Transfer and the intended use, development and/or occupancy shall
be deemed acceptable and no further action of Grantee shall be required except
to provide the State Department with progress updates on the intended use,
development and/or occupancy as may be reasonably requested by the State
Department or to satisfy any conditions imposed by the State Department,
provided such conditions relate to the safety or security of the International
Center. Any such determination based on safety or security considerations must
be made personally by the Secretary, without delegation, and shall be final and
conclusive as a matter of law. Any such determination based on damage to the
continued operation of the International Center or incompatibility with the
character of commercially acceptable occupants or uses in the surrounding area
shall be subject to judicial review.

 

7



--------------------------------------------------------------------------------

  (B) Judicial Review and Enforcement. In the event Grantee or any Transferee
fails to submit any proposed Transfer, use, development, and/or occupancy of all
or any portion of the Property to Grantor for prior approval or violates any
condition imposed by the Secretary (provided such conditions relate to the
safety or security of the International Center), the United States may obtain
legal relief before the appropriate Federal court to enjoin any such Transfer,
use, development, and/or occupancy or violation and obtain any appropriate legal
or equitable remedies to require full and immediate compliance with the terms
and conditions of the Quitclaim Deed. In addition, any Transfer of any interest
in all or any portion of the Property in violation of the conditions set forth
in this Quitclaim Deed or otherwise imposed by Grantor (provided such conditions
relate to the safety or security of the International Center) shall be null and
void. In confirmation of the foregoing, Grantee, for itself and its Transferees,
hereby consents to the filing of the request for legal relief by the United
States, waives any and all defenses to the action and consents to the entry of a
judgment in favor of the United States for any action relating to or arising out
of (i) Grantee’s failure to submit a written request for consent to any proposed
Transfer, use, development, and/or occupancy of any interest in all or any
portion of the Property to Grantor for prior approval, or (ii) the Secretary’s
written disapproval based on safety or security considerations. In the event
Grantor provides Grantee with written disapproval of any proposed Transfer, use,
development, and/ or occupancy on the basis of damage to the continued operation
of the International Center or incompatibility with the character of
commercially acceptable occupants or uses in the surrounding area, Grantee, for
itself and its Transferees, hereby agrees not to Transfer any interest in all or
any portion of the Property and consents to the imposition of an injunction on
such proposed Transfer, use, development, and/or occupancy, unless and until an
agreement is reached with Grantor permitting such Transfer, use, development,
and/or occupancy, or a final judgment is rendered in Grantee’s favor by a court
of competent jurisdiction.

 

 

(C)

Option to Purchase Parks. Grantee (or its Transferee) shall have the option to
purchase either or both of the parks identified on Exhibit B attached hereto and
hereby made a part hereof (hereinafter referred to as “Park I” or “Park III”,
each a “Park” and together, the “Parks”), provided that the closing of the
purchase of either or both of Park I or Park III takes place no later than three
(3) years following the effective date of legislation enacted by the United
States Congress that authorizes the conveyance of the Property hereby conveyed
to Grantee (or its Transferee). In such event, the purchase price for Park I
shall be $2,217,716, and the purchase price for Park III shall be $1,104,414.

In the event Grantee (or its Transferee) elects not to purchase either or both
Park I or Park III within the three (3) year period set forth above, Grantee (or
its Transferee) shall have a continuing right of first offer thereafter to
purchase or lease such Park

 

8



--------------------------------------------------------------------------------

or Parks at their fair market value. In the event Grantor, in its sole
discretion, elects to sell or lease either Park to a third party more than three
(3) years following the effective date of legislation enacted by the United
States Congress that authorizes the conveyance of the Property to Grantee (or
its Transferee), it shall notify Grantee (or its Transferee), in writing, of its
intent to sell or lease, as the case may be, Park I, Park III, or both, as
applicable. Grantee (or its Transferee) shall have ninety (90) days within which
to notify Grantor of its interest in purchasing or leasing any Park being
offered for sale or lease, as the case may be. If Grantor and Grantee (or its
Transferee) are unable to agree upon the fair market value of such Park or Parks
within ninety (90) days of Grantee’s (or its Transferee’s) notice of expression
of interest to Grantor, Grantor shall, at its own cost, obtain an appraisal of
such Park or Parks. If Grantee (or its Transferee) does not accept the
appraisal, Grantee (or its Transferee) may obtain a second appraisal at its own
cost. If Grantor and Grantee (or its Transferee) do not agree on the appraised
value based on the first two appraisals, the two appraisers shall select a third
appraiser to prepare a third appraisal, the cost of which shall be borne equally
by Grantor and Grantee (or its Transferee). The highest and lowest appraised
values shall be disregarded and the purchase price or rent, as applicable, shall
be deemed to be equal to the remaining appraised value, which amount shall be
binding upon the parties. If Grantee (or its Transferee) does not notify Grantor
of its intent to exercise its option to purchase or lease Park I, Park III, or
both, as applicable, within ninety (90) days from the date it is offered by
Grantor to Grantee (or its Transferee) as provided above, Grantor shall be free
to sell or lease Park I, Park III, or both, as applicable, on the open market to
an outside party within one (1) year following the expiration of such ninety
(90) day period. Should Grantor fail to sell or lease within such one (1) year
period, and provided Grantor has not been actively and continuously pursuing the
sale or lease, as the case may be, of either or both Parks despite the
expiration of such one (1) year period, Grantee’s (or its Transferee’s) right of
first offer shall again be applicable in the event Grantor decides to sell or
lease either or both Parks.

 

  (D)

Easements. This Quitclaim Deed is expressly made subject to the following
easements: (i) a no cost right of access to and of entry upon all portions of
the Property in favor of the United States and its successors and assigns, and
its officers, agents, employees, contractors, and subcontractors, for the
purpose of maintaining and repairing the Parks for so long as the United States
(or its successors or assigns) remains the owner of the Parks, provided such
right of access and entry shall be utilized in a fashion to minimize disruption
to the operation of the Property. Such easement right shall automatically
terminate with respect to each Park upon the conveyance of title in such Park or
Parks by the United States (or its successors or assigns) to Grantee or its
Transferees. The preceding sentence shall be self-operative and no other
instrument shall be required to effectuate such termination, (ii) a no cost
right of ingress and egress upon all portions of International Drive, as shown
on Exhibit C attached hereto and hereby made a part hereof, in favor of Grantee,
its Transferees, agents, employees, contractors, and invitees, for the purpose
of pedestrian and vehicular access to the Property, and (iii) a utility easement
to International Drive in favor of Grantee and its Transferees, in the

 

9



--------------------------------------------------------------------------------

 

location shown on Exhibit D attached hereto and hereby made a part hereof, which
easement shall be granted by Grantor (or its successors or assigns) at no cost
to Grantee and its Transferees (except that Grantee and its Transferees shall be
responsible for the costs of any repairs or maintenance necessary in connection
with such easement). This Quitclaim Deed is also expressly made subject to any
easements, covenants, reservations, or encumbrances existing at the time of
conveyance whether or not shown on the public records and Grantee hereby
expressly acknowledges and agrees that title is conveyed subject thereto. For
matters not shown on the public records or for which Grantee has no actual
knowledge, Grantee may assert any defense or rights it may have in connection
therewith except against the United States as Grantor.

 

  (E) Maintenance Costs. Grantee shall pay fifty percent (50%) of the actual
costs and expenses incurred by the United States for maintenance, repairs,
landscaping, and improvements allocable to roads and sidewalks contiguous to the
Property (but not including costs and expenses incurred by the United States in
connection with maintenance, repairs, landscaping, and improvements allocable to
the Parks). The United States, acting by and through the State Department, shall
deliver to Grantee on an annual basis an invoice for the reimbursable costs and
expenses, together with reasonable substantiation of the amounts invoiced.
Grantee shall have a reasonable period of time (but in no event more than 45
days) following Grantee’s confirmed receipt of the invoice within which to
determine whether to contest the amount so invoiced. If Grantee does not contest
or pay the amount invoiced within such timeframe, the State Department shall
provide Grantee with a second notice and invoice, and Grantee shall have no more
than 15 days after Grantee’s confirmed receipt of such second notice and invoice
within which to determine whether to contest the amount so invoiced or to pay
such amount promptly upon receipt of the second notice and invoice. If Grantee
disputes the State Department’s invoice, then Grantee may contest the amount by
filing a claim with the State Department. If Grantee does not dispute the
invoice nor pay such amount due as provided above, the State Department shall be
permitted to record a lien against Grantee’s interest in the Property for such
amounts due.

 

  (F) Parking. If requested by Grantee, the State Department shall provide
fifteen (15) parking spaces along the curb line on International Drive, in the
location shown on Exhibit C attached hereto and hereby made a part hereof, at a
rate equal to the prevailing market rate for surface lot parking charged in the
vicinity of the Property, as reasonably determined by Grantor. Such rate may be
adjusted every five (5) years to reflect the average of three (3) prevailing
commercial rates for surface lot parking in the vicinity of the International
Center, as reasonably determined by Grantor.”

 

  9. Counterparts and Signature Page. This Third Amendment may be executed in
two or more counterpart copies, all of which counterparts shall have the same
force and effect as if all parties had executed a single copy of this Third
Amendment.

 

10



--------------------------------------------------------------------------------

  10. Unmodified Terms. Except as expressly modified hereby, the Lease, as
amended, remains unmodified and in full force and effect.

(Remainder of page intentionally left blank.

Signature page to follow.)

 

11



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, Lessor has caused these presents to be signed in its name
by             , its Assistant Secretary, attested to and its seal caused to be
affixed hereto by             , its Secretary of State, and has appointed the
said              to be its attorney-in-fact to acknowledge and deliver the same
according to law.

IN TESTIMONY WHEREOF, Lessee has caused these presents to be signed in its name
by             , its             , attested and its seal caused to be affixed
hereto by             , its             , and has appointed the said
             to be its attorney-in-fact to acknowledge the same according to
law, all done as of the day and year first above written.

LESSOR

 

ATTEST: (See document of

attestation affixed to the foregoing

amendment)

 

FOR THE GOVERNMENT OF THE

UNITED STATES

WITNESS:

 

 

    By:  

  

  (Seal )

Name:

 

  

    Name:  

  

       

Title:

 

  

 

DISTRICT OF COLUMBIA, ss:

I,                     , a Notary Public in and for the above jurisdiction,
hereby certify that             , in his/her capacity as              of the
United States of America, personally appeared before me in said jurisdiction,
and as said             , executed the foregoing and annexed instrument on
behalf of Lessor for the purposes and uses therein contained herein.

Witness my hand and official seal this      day of             , 2006.

[SEAL]

Notary Public

My Commission Expires:

[LESSEE’S SIGNATURE AND ACKNOWLEDGEMENT ON FOLLOWING PAGE.]

 

12



--------------------------------------------------------------------------------

LESSEE

 

WITNESS:

    INTELSAT GLOBAL SERVICE CORPORATION  

 

    By:  

 

  (Seal )

Name:

 

 

    Name:  

 

       

Title:

 

 

 

DISTRICT OF COLUMBIA, ss:

I,                     , a Notary Public in and for the above jurisdiction,
hereby certify that             , in his/her capacity as              of
Intelsat Global Service Corporation, personally appeared before me in said
jurisdiction, and as said             , executed the foregoing and annexed
instrument on behalf of Lessee for the purposes and uses therein contained
herein.

Witness my hand and official seal this      day of             , 2006.

[SEAL]

Notary Public

My Commission Expires

 

13